 
 
I 
111th CONGRESS
2d Session
H. R. 6159 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Mr. Ellsworth introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit for infant formula rebates paid under the Special Supplemental Nutrition Program for Women, Infants, and Children. 
 
 
1.Business credit for infant formula rebates paid under special supplemental nutrition program for women, infants, and children
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section:

45R.Infant formula rebates paid under special supplemental nutrition program for women, infants, and children 
(a)General ruleFor purposes of section 38, the infant formula rebate credit for any taxable year is an amount equal to 10 percent of the aggregate qualified infant formula rebates paid or incurred by the taxpayer during the taxable year.  
(b)Qualified infant formula rebateFor purposes of this section, the term qualified infant formula rebate means the rebate determined under the contract awarded as a result of a bid to a State agency in response to a rebate solicitation under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786).  .
(b)Credit allowed as part of general business creditSection 38(b) of such Code (defining current year business credit) is amended by striking plus at the end of paragraph (34), by striking the period at the end of paragraph (35) and inserting , plus, and by adding at the end the following new paragraph:

(36)the infant formula rebate credit determined under section 45R..
(c)Conforming amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
 

Sec. 45R. Infant formula rebates paid under special supplemental nutrition program for women, infants, and children. .
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
